Broyles, C. J.
1. The evidence tending to connect the accused with the offense charged (manufacturing whisky) was wholly circumstantial and was not sufficient to exclude every other reasonable hypothesis than that of his guilt. It follows that the verdict of guilty was contrary to law and the evidence, and the refusal to grant him a new trial was error.
2. The above-stated ruling being controlling in the case, it is unnecessary to consider the special assignments of error.

Judgment reversed.


Luhe and Blood/worth, JJ., concur.